       Case 9:20-cv-00573-TJM Document 12 Filed 03/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


STEVEN J. SANTANA,

                            Petitioner,
       v.                                                       9:20-CV-0573
                                                                (TJM)
S. LOVETT,

                            Respondent.


APPEARANCES:                                                    OF COUNSEL:

STEVEN J. SANTANA
63596-054
Petitioner, pro se
Ray Brook Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977

HON. ANTIONETTE T. BACON                                        CARL G. EURENIUS, ESQ.
Acting United States Attorney for the                           Ass't United States Attorney
Northern District of New York
100 South Clinton Street
P.O. Box 7198
Syracuse, New York 13261

THOMAS J. McAVOY
Senior United States District Judge

                                    DECISION and ORDER

I.     INTRODUCTION

       Petitioner Steven Santana seeks federal habeas relief pursuant to 28 U.S.C. §2241.

Dkt. No. 1, Petition ("Pet."), at 1-4; Dkt. No. 1 at 5-21, Exhibits. Respondent opposes the

petition. Dkt. No. 10, Response; Dkt. No. 10-1, Exhibits ("Ex."). Petitioner did not file a reply.

II.    BACKGROUND

       The facts surrounding petitioner's underlying criminal convictions are not in dispute.
        Case 9:20-cv-00573-TJM Document 12 Filed 03/08/21 Page 2 of 4




As summarized by Cheryl Magnusson, in her declaration submitted in support of the

respondent's opposition, and as is relevant to the pending petition,

             Petitioner is currently serving a 240 month term of imprisonment
             with an 8 year term of Supervised Release to follow out of the
             Eastern District of Pennsylvania for Distribution of Cocaine Base
             (Crack), Selling a Firearm to a Convicted Felon, and Possession of
             a Firearm and Ammunition by a Convicted Felon, as well as a
             concurrent 41 month term of imprisonment with a 3 year term of
             Supervised Release to follow out of the Southern District of New
             York for Assault/Resisting a Federal Officer . . . His 20 year
             aggregate term of imprisonment results in a Projected Release
             Date, via reaching his Good Conduct Time Release Date, of July
             21, 2027.

Ex. at 1, ¶ 4; see also Ex. at 4-8.

III.   PRESENT PETITION

       Petitioner challenges the Bureau of Prison's ("BOP") designation of petitioner as a

Public Safety Factor ("PSF") Sex Offender and requests for the correction of his pre-

sentence report ("PSR"), striking all references that petitioner had been convicted of sexually

related offenses and conduct. Pet. at 1-3.

       "Upon receiving Petitioner's filing in this matter, the BOP initiated a subsequent review

of Petitioner's prior Pennsylvania offense and disposition documented within his . . . PSR . . .

This offense served as the basis for BOP's application of a PSF of sex offender." Ex. at 2, ¶

5. The review "includ[ed] records from Berks County Court not previously provided [and] the

BOP has in its discretion determined to remove the PSF of Sex Offender in this matter based

on the disposition of those charges." Ex. at 2, ¶ 6.

       "On September 29, 2020, . . . FCI Ray Brook removed the PSF of Sex Offender from

petitioner's . . . Custody Classification." Ex. at 2, ¶ 7; see also Ex. at 10.



                                                 2
        Case 9:20-cv-00573-TJM Document 12 Filed 03/08/21 Page 3 of 4




III.   DISCUSSION

       "Article III, Section 2 of the United States Constitution limits the subject matter of the

federal courts to those cases which present a 'case or controversy.'" Islam v. New York State

Bd. of Parole, No. 9:13-CV-0854 (GTS/TWD), 2016 WL 3943668, at *2 (N.D.N.Y. June 2,

2016) (citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)). Accordingly, "in order for there to be

a valid exercise of subject matter jurisdiction, a federal court must have before it an actual

controversy at all stages of review, not simply at the time it is filed." In re Flanagan, 503 F.3d

171, 178 (2d Cir. 2007). "The hallmark of a moot case or controversy is that the relief sought

can no longer be given or is no longer needed." Martin-Trigona v. Shiff, 702 F.2d 380, 386

(2d Cir. 1983).

       Here, because the BOP reexamined petitioner's file and the paperwork related to his

underlying criminal conviction and decided to remove the PSF of Sex Offender from his

Custody Classification, petitioner has received the relief he requested. Petitioner has not

raised any other grounds for habeas relief and does not contend that he is currently being

held in custody in violation of the Constitution or any other federal law. Accordingly, because

the relief sought can no longer be given, no live controversy remains. Thus, petitioner's claim

for relief is denied as moot.

IV.    CONCLUSION

       WHEREFORE, it is

       ORDERED that the petition, Dkt. No. 1, is DENIED AND DISMISSED in its entirety;

and it is further

       ORDERED that no Certificate of Appealability ("COA") shall issue because petitioner



                                                3
            Case 9:20-cv-00573-TJM Document 12 Filed 03/08/21 Page 4 of 4



failed to make a "substantial showing of the denial of a constitutional right" as 28 U.S.C. §

2253(c)(2) requires;1 and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: March 8, 2021




        1
           Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); see Richardson v. Greene, 497 F.3d 212, 217 (2d Cir.
2007) (holding that if the court denies a habeas petition on procedural grounds, "the certificate of appealability must
show that jurists of reason would find debatable two issues: (1) that the district court was correct in its procedural
ruling, and (2) that the applicant has established a valid constitutional violation" (emphasis in original)).

                                                          4
